Title: To George Washington from Alexander Hamilton, 25 January 1797 to 31 January 1797
From: Hamilton, Alexander
To: Washington, George


                        
                            Sir, 
                             25-31 January 1797
                        
                        The Sitting of the Court and an uncommon pressure of business have unavoidably
                            delayed an answer to your last favour. I have read with attention Mr Pickerings letter. It
                            is in the main a substantial and satisfactory paper, will in all probability do considerable
                            good in enlightening public opinion at home—and I do not know that it contains any thing
                            which will do harm elsewhere. It wants however in various parts that management of
                            expression & suaviter in modo which a man more used to
                            dispolatic communication could have given it and which would have been happy, if united with
                            its other merits.
                        I have reflected as maturely as time has permitted on the idea of an
                            extraordinary mission to France, and notwithstanding the objections, I rather incline to it
                            under some shape or other. As an imitation of what was done in the case of Great Britain, it
                            will argue to the people equal solicitude. To France it will have a similar aspect (for
                            Pinckney will be considered there as a mere substitute in ordinary course to Mr Monroe) and
                            will in some degree soothe her pride—The influence on party, if a man in whom the opposition
                            has confidence is sent, will be considerable in the event of non success. And it will be to
                            France a bridge over which she may more easily retreat.
                        
                        The best form of the thing in my view is a commission including three persons
                            who may be called "Commissioners Plenipotentiary &
                                extraordinary." Two of the three should be Mr Madison and Mr
                            Pinckney—A third may be taken from the Northern states and I know none better than Mr Cabot—who or any two of whom may be
                            empowered to act.
                        Mr Madison will have the confidence of the French & of the
                            opposition—Mr Pinkney will have something of the same advantage
                            in an inferior degree. Mr Cabot without being able to prevent their doing what is right will
                            be a salutary check upon too much Gallicism, and his real
                            Commercial knowlege will supply their want of it. Besides that he will enjoy the confidence
                            of all the friends of the Administration: His disposition to preserve peace is ardent and
                            unqualified.
                        This plan too, I think will consist with all reasonable attention to Mr
                            Pinkneys feelings.
                        Or (which however I think less eligible) Mr Madison & Mr Pinckney only
                            may be joint Commissioners—without a third person.
                        Mr Cabot (if appointed without being consulted) will I think certainly go. If
                            not the other two may act without him.
                        The power to the Commissioners will be to adjust amicably mutual compensations
                            and the compensations which may be due by either party and to revise and remodify the political and commercial relations of
                            the two Countries.
                        
                        In the exercise of their power they must be restrained by precise instructions to do nothing inconsistent with our other existing Treaties
                            or with the principles of construction of those with France
                            adopted by our Executive Government as declared in its public acts and communications
                            & nothing to extend our political relations, in respect to alliance—but to endeavour to get rid of the mutual guarantee in the
                            Treaty or if that shall be impracticable to stipulate specific
                            succours in lieu of it, as so many troops, so many ships, so much money &c.,
                            strictly confining the casus fœderis, to future defensive Wars after a general and complete pacification terminatg the
                            present War, and defining offensive war to be where there is either a first declaration of War against the ally, or a first commission of actual
                            hostility on the territory or property of the ally by invasion or capture—As to Commerce
                            with the above restrictions there may be full discretion. These are merely inaccurate
                            outlines.
                        Unless Mr Madison will go there is scarcely another
                            character that will afford advantage.
                        Cogent motives of public utility must prevail over personal considerations. Mr
                            Pinckney may be told in a private letter from you that this is an unavoidable concession to
                            the pressure of public exigency & the state of internal
                                parties. With true respect & Affect. Attachm I have the honor to be Sir Yr Very obed.
                            servt
                        
                            A. Hamilton
                            
                        
                    